          Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 1 of 8


                                                                                                                                      9/ 2/ 2 0 2 0
                                                                                                                                      9/2/2020
U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K

 A S A H I K A S E I P H A R M A C O R P O R A T I O N,                     D o c k et N o. 1 9 Ci v. 0 9 0 6 0 ( L G S) ( S N)

                           Pl ai ntiff,

                                v s.
                                                                                A M E N D E D A N D R ES T A T E D
 E N D O V E N T U R E S LI M I T E D, E N D O                                            S TI P U L A T E D
 P H A R M A C E U T I C A L S I N C., A N D                                          C O N FI D E N TI A LI T Y
 A U X I L I U M P H A R M A C E U T I C A L S, L L C,                                 A G R E E M E N T A N D
                                                                                    P R O T E C TI V E O R D E R
                           D ef e n d a nt s.




S A R A H N E T B U R N , U nit e d St at e s M a gi st r at e J u d g e :

           W H E R E A S, t h e P a rti e s t o t h e a b o v e-c a pti o n e d a cti o n (t h e “ Liti g ati o n”)
p r e vi o u sl y a g r e e d t o c e rt ai n t e r m s of c o nfi d e nti alit y r el ati n g t o t h e s h a ri n g of
d o c u m e nt s of i nf o r m a ti o n, w hi c h w e r e i n c o r p o r at e d i n a Sti p ul at e d C o nfi d e nti alit y
A g r e e m e nt a n d P r ot e cti v e O r d e r, w hi c h w a s a p p r o v e d b y t h e C o u rt o n M a r c h 1 8,
2 0 2 0, E C F N o. 6 8,

           W H E R E A S, t h e P a rti e s h a v e f u rt h e r c o nf e r r e d a n d s e e k t o a m e n d a n d
r e st at e t h e Sti p ul at e d C o nfi d e nti alit y A g r e e m e nt a n d P r ot e cti v e O r d e r,

           W H E R E A S, t h e P a rti e s a g r e e t o t h e f oll o wi n g t e r m s f o r t h e p r o d u cti o n of
d o c u m e nt s a n d i nf o r m ati o n , i n cl u di n g t h e p r o d u cti o n of c e rt ai n i nf o r m ati o n t h at
t h e P a rti e s b eli e v e t o b e c o nfi d e nti al a n d s e n siti v e c o m m e r ci al, fi n a n ci al, o r
b u si n e s s i nf o r m ati o n, a n d t h e C o u rt h a vi n g f o u n d t h at g o o d c a u s e c o nti n u e s t o
e xi st f o r t h e i s s u a n c e of a n a p p r o p ri at el y t ail o r e d c o nfi d e nti alit y o r d e r p u r s u a nt t o
R ul e 2 6( c) of t h e F e d e r al R ul e s of Ci vi l P r o c e d u r e, it i s h e r e b y

            O R D E R E D t h at a n y p e r s o n s u bj e ct t o t hi s A m e n d e d a n d R e st at e d P r ot e cti v e
O r d e r (“ P r ot e cti v e O r d e r”) – i n cl u di n g wit h o ut li mit ati o n t h e P a rti e s, t h ei r
r e p r e s e nt ati v e s, a g e nt s, e x p e rt s, a n d c o n s ult a nt s, all n o n -P a rti e s p r o vi di n g
di s c o v e r y i n t h e s e p r o c e e di n g s, a n d all ot h e r i nt e r e st e d p e r s o n s wit h a ct u al o r
c o n st r u cti v e n oti c e of t hi s P r ot e cti v e O r d e r – s h all a d h e r e t o t h e f oll o wi n g t e r m s :

          1.        T hi s P r ot e cti v e O r d e r a p pli e s t o all “ Di s c o v e r y M at e ri al,” i. e.,


                                                                  1
          Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 2 of 8




i nf o r m ati o n of a n y ki n d p r o vi d e d i n t h e c o u r s e of di s c o v e r y i n t h e Liti g a ti o n,
i n cl u di n g i nf o r m ati o n t h at h a s b e e n p r e vi o u sl y di s cl o s e d o r p r o d u c e d b y a P a rt y
(“ P r o d u ci n g P a rt y”) b ut e x cl u di n g i nf o r m ati o n t h at i s ( a) o bt ai n e d l a wf ull y ot h e r
t h a n t h r o u g h t h e s e p r o c e e di n g s o r ( b) i s i n t h e p u bli c d o m ai n.

            2.        P e r s o n s s u bj e ct t o t hi s P r ot e cti v e O r d e r s h all u s e Di s c o v e r y M at e ri al
r e c ei v e d f r o m a n y ot h e r p e r s o n s u bj e ct t o t hi s P r ot e cti v e O r d e r (“R e c ei vi n g P a rt y” )
o nl y i n c o n n e cti o n wit h t h e Liti g ati o n , e x c e pt a s ot h e r wi s e r e q ui r e d b y l a w.

            3.        A n y P r o d u ci n g P a rt y m a y d e si g n at e a n y Di s c o v e r y M at e ri al a s
“ C o nfi d e nti al” u n d e r t h e t e r m s of t hi s P r ot e cti v e O r d e r if s u c h P a rt y i n g o o d f ait h
b eli e v e s t h at s u c h Di s c o v e r y M at e ri al c o nt ai n s n o n -p u bli c, c o nfi d e nti al,
p r o p ri et a r y, o r c o m m e r ci all y s e n si ti v e i nf o r m ati o n t h at r e q ui r e s t h e p r ot e cti o n s
p r o vi d e d i n t hi s P r ot e cti v e O r d e r.

            4.        A n y P r o d u ci n g P a rt y m a y a d diti o n all y d e si g n at e a n y C o nfi d e nti al
Di s c o v e r y M at e ri al a s “ Att o r n e y s’ E y e s O nl y ” u n d e r t h e t e r m s of t hi s P r ot e cti v e
O r d e r if s u c h P a rt y i n g o o d f ait h r e a s o n a bl y b eli e v e s t h at di s cl o s u r e of t h e
Di s c o v e r y M at e ri al , ot h e r t h a n a s p e r mitt e d p u r s u a nt t o P a r a g r a p h 8 of t hi s
P r ot e cti v e O r d e r , m a y c a u s e si g nifi c a nt b u si n e s s h a r m o r h a r d s hi p t o t h e
P r o d u ci n g P a rt y o r a n o n -P a rt y , r e v e al t e c h ni c al o r b u si n es s a d v a nt a g e s of t h e
P r o d u ci n g P a rt y o r a n o n -P a rt y , o r i s li k el y t o c a u se c o m p etiti v e i nj u r y t o t h e
P r o d u ci n g P a rt y . F o r e x a m pl e, a n “ Att o r n e y s’ E y e s O nl y” d e si g n ati o n w o ul d a p pl y
t o i nf o r m ati o n p e rt ai ni n g t o t h e P a rti e s ’ p h a r m a c e uti c al p r o d u ct s, s u c h a s t h ei r
p ri ci n g, s al e s, o r ot h e r fi n a n ci al i nf o r m ati o n, r e s e a r c h a n d d e v el o p m e nt, b u si n e s s
pl a n s, s al e s a n d m a r k eti n g st r at e gi e s, r e g ul at o r y a p p r o v al s, c o m p a r ati v e p r o d u ct
a n al y s e s, o r p r o p ri et a r y i nf o r m ati o n c o n c e r ni n g a g r e e m e nt s wit h n o n -P a rti e s .

           5.         I nf o r m a ti o n d e si g n at e d a s C o nfi d e nti al o r Att o r n e y s’ E y e s O nl y s h all
b e r ef e r r e d t o a s “ C o nfi d e nti al Di s c o v e r y M at e ri al” h e r ei n. A R e c ei vi n g P a rt y s h all
n ot di s cl o s e C o nfi d e nti al Di s c o v e r y M at e ri al e x c e pt a s p r o vi d e d h e r ei n.

           6.        T h e d e si g n ati o n b y a P r o d u ci n g P a rt y of Di s c o v e r y M at e ri al o r a n y
p a rt t h e r e of a s C o nfi d e nti al Di s c o v e r y M at e ri al s h all b e m a d e i n t h e f oll o wi n g
m a n n e r:

              a.       I n t h e c a s e of d o c u m e nt s o r ot h e r m at e ri al s ( a p a rt f r o m d e p o siti o n s
                       o r ot h e r p r e -t ri al t e sti m o n y): (i) b y affi xi n g t h e l e g e n d “ C o nfi d e nti al”
                       o r “ Att o r n e y s’ E y e s O nl y” t o e a c h p a g e c o nt ai ni n g a n y C o n fi d e nti al
                       Di s c o v e r y M at e ri al; o r (ii) i n t h e c a s e of el e ct r o ni c all y st o r e d
                       i nf o r m ati o n p r o d u c e d i n n ati v e f o r m at, b y i n cl u di n g “ C o nfi d e nti al” o r
                       “ Att o r n e y s’ E y e s O nl y” i n t h e fil e o r di r e ct o r y n a m e, b y affi xi n g t h e
                       l e g e n d “ C o nfi d e nti al” o r “ Att o r n e y s’ E y e s O nl y” t o t h e m e di a
                       c o nt ai ni n g t h e Di s c o v e r y M at e ri al ( e. g., C D -R O M, fl o p p y di s k, D V D) ,

                                                                 2
          Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 3 of 8




                       o r b y i d e ntif yi n g t h e d o c u m e nt b y b at e s n u m b e r ( e. g. b y sli p s h e et).

              b.       I n t h e c a s e of d e p o siti o n s o r ot h e r p r e -t ri al t e sti m o n y , b y w ritt e n
                       n oti c e, s e nt t o all P a rti e s wit hi n 1 0 b u si n e s s d a y s of t h e d eli v e r y of
                       t h e fi n al t r a n s c ri pt of t h e d e p o siti o n o r ot h e r p r e -t ri al t e sti m o n y;
                       p r o vi d e d , h o w e v e r, t h at if a n y P a rt y o r c o u n s el m a k e s a st at e m e nt
                       o n t h e r e c o r d t h at C o nfi d e nti al o r Att o r n e y s E y e s O nl y M at e ri al h a s
                       b e e n di s cl o s e d, all t e sti m o n y at t h e d e p o siti o n s h all b e d e e m e d a s
                       C o nfi d e nti al o r Att o r n e y s’ E y e s O nl y u ntil a n y s u c h n oti c e i s i s s u e d
                       f oll o win g d eli v e r y of t h e t r a n s c ri pt. T h e P a rti e s m a y m o dif y t hi s
                       p r o c e d u r e f o r a n y p a rti c ul a r d e p o siti o n o r ot h e r p r e -t ri al t e sti m o n y,
                       t h r o u g h a g r e e m e nt o n t h e r e c o r d at s u c h d e p o siti o n o r t e sti m o n y,
                       wit h o ut f u rt h e r o r d e r of t h e C o u rt.

              c.       I n t h e c a s e of a n y ot h e r Di s c o v e r y M at e ri al, b y w ritt e n n oti c e t h at
                       t h e Di s c o v e r y M at e ri al c o n stit ut e s C o nfi d e nti al Di s c o v e r y M at e ri al.

            7.        N o p e r s o n s u bj e ct t o t hi s P r ot e cti v e O r d e r ot h e r t h a n t h e P r o d u ci n g
P a rt y s h all di s cl o s e d o c u m e nt s o r i nf o r m ati o n d e si g n at e d a s “ Co nfi d e nti al ” t o a n y
p e r s o n, e x c e pt:

              a.       T h e P a rti e s a n d t h e di r e ct o r s, offi c e r s, e m pl o y e e s, g e n e r al p a rt n e r s,
                       a n d li mit e d p a rt n e r s of t h e P a rti e s, o r a n y s u b si di a r y o r affili at e
                       t h e r e of, w h o a r e a s si sti n g wit h o r m a ki n g d e ci si o n s c o n c e r ni n g t h e
                       Liti g ati o n, t o t h e e xt e nt d e e m e d r e a s o n a bl y n e c e s s a r y b y c o u n s el of
                       r e c o r d f o r t h e p u r p o s e o f a s si sti n g i n t h e p r o s e c uti o n o r d ef e n s e of
                       t h e Liti g ati o n f o r u s e i n a c c o r d a n c e wit h t hi s P r ot e cti v e O r d e r ;

              b.       I n -h o u s e o r o ut si d e c o u n s el f o r t h e P a rti e s i n t hi s Liti g ati o n, a n d
                       t h ei r p a rt n e r s, a s s o ci at e s, p a r al e g al s, s e c r et a ri e s, cl e ri c al, r e g ul a r
                       a n d t e m p o r a r y e m pl o y e e s, w h o a r e a s si sti n g wit h t h e Liti g ati o n f o r
                       u s e i n a c c o r d a n c e wit h t hi s P r ot e cti v e O r d e r ;

              c.       A n y p e r s o n w h o i s i n di c at e d o n t h e f a c e of a d o c u m e nt o r
                       a c c o m p a n yi n g c o v e r l ett e r, e m ail, o r ot h e r c o m m u ni c ati o n t o b e t h e
                       a ut h o r, a d d r e s s e e, o r a n a ct u al o r i nt e n d e d r e ci pi e nt of t h e
                       d o c u m e nt, o r, i n t h e c a s e of m e eti n g mi n ut e s, a n att e n d e e of t h e
                       m e eti n g;

              d.       O ut si d e e x p e rt s o r c o n s ult a nt s a s si sti n g c o u n s el f o r t h e P a rti e s, a n d
                       p a rt n e r s, a s s o ci at e s, p a r al e g al s, s e c r et a ri e s, cl e ri c al, r e g ul a r a n d
                       t e m p o r a r y e m pl o y e e s, a n d s e r vi c e v e n d o r s of s u c h e x p e rt s o r
                       c o n s ult a nt s w h o a r e a s si sti n g wit h t h e Liti g ati o n, b ut o nl y t o t h e
                       e xt e nt n e c e s s a r y f o r s u c h p e r s o n s t o p e rf o r m t h ei r r ol e a s e x p e rt s o r


                                                                   3
          Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 4 of 8




                      c o n s ult a nt s , p r o vid e d t h at s u c h e x p e rt o r c o n s ult a nt a g r e e s t o b e
                      b o u n d b y t h e t e r m s of t hi s P r ot e cti v e O r d e r b y si g ni n g a n
                      u n d e rt a ki n g i n t h e f o r m att a c h e d h e r et o ; a n d

              e.      T h e C o u rt, p e r s o n s e m pl o y e d b y t h e C o u rt, a n d c o u rt r e p o rt e r s
                      t r a n s c ri bi n g a n y h e a ri n g, t ri al, o r d e p o siti o n i n t hi s Liti g ati o n o r a n y
                      a p p e al t h e r ef r o m;

              f.      L iti g ati o n s u p p o rt s e r vi c e v e n d o r s a n d c o p y s e r vi c e s, d at a e nt r y, a n d
                      c o m p ut e r s u p p o rt s e r vi c e s r et ai n e d b y c o u n s el i n c o n n e cti o n wit h
                      t h e s e p r o c e e di n g s, p r o vi d e d t h at a n y r et ai n e d v e n d o r s o r s e r vi c e
                      p r o vi d e r s a r e i nf o r m e d t h at all i nf o r m ati o n m u st b e k e pt
                      c o nfi d e nti al;

              g.      Ot h e r p e r s o n s o nl y b y w ritt e n c o n s e nt of t h e P r o d u ci n g P a rt y o r,
                      aft e r g o o d c a u s e i s s h o w n, u p o n o r d e r of t h e C o u rt a n d o n s u c h
                      c o n diti o n s a s m a y b e a g r e e d o r o r d e r e d.

          8.         N o p e r s o n s u bj e ct t o t hi s P r ot e cti v e O r d e r ot h e r t h a n t h e P r o d u ci n g
P a rt y s h all di s cl o s e d o c u m e nt s o r i nf o r m ati o n d e si g n at e d a s A tt o r n e y s’ E y e s O nl y
t o a n y p e r s o n, e x c e pt:

              a.      O ut si d e c o u n s el f o r t h e P a rti e s i n t hi s Liti g ati o n, a n d t h ei r p a rt n e r s,
                      a s s o ci at e s, p a r al e g al s, s e c r et a ri e s, cl e ri c al, r e g ul a r a n d t e m p o r a r y
                      e m pl o y e e s, w h o a r e a s si sti n g wit h t h e Liti g ati o n f o r u s e i n
                      a c c o r d a n c e wit h t hi s P r ot e cti v e O r d e r ;

              b.      A n y p e r s o n w h o i s i n di c at e d o n t h e f a c e of a d o c u m e nt o r
                      a c c o m p a n yi n g c o v e r l ett e r, e m ail, o r ot h e r c o m m u ni c ati o n t o b e t h e
                      a ut h o r, a d d r e s s e e, o r a n a ct u al o r i nt e n d e d r e ci pi e nt of t h e
                      d o c u m e nt, o r, i n t h e c a s e of m e eti n g mi n ut e s, a n att e n d e e of t h e
                      m e eti n g;

              c.      O ut si d e e x p e rt s o r c o n s ult a nt s a s si sti n g c o u n s el f o r t h e P a rti e s, a n d
                      p a rt n e r s, a s s o ci at e s, p a r al e g al s, s e c r et a ri e s, cl e ri c al, r e g ul a r a n d
                      t e m p o r a r y e m pl o y e e s, a n d s e r vi c e v e n d o r s of s u c h e x p e rt s o r
                      c o n s ult a nt s w h o a r e a s si sti n g wit h t h e Liti g ati o n, b ut o nl y t o t h e
                      e xt e nt n e c e s s a r y f o r s u c h p e r s o n s t o p e rf o r m t h ei r r ol e a s e x p e rt s o r
                      c o n s ult a nt s , p r o vi d e d t h at s u c h e x p e rt o r c o n s ult a nt a g r e e s t o b e
                      b o u n d b y t h e t e r m s of t hi s P r ot e cti v e O r d e r b y si g ni n g a n
                      u n d e rt a ki n g i n t h e f o r m att a c h e d h e r et o ;

              d.      T h e C o u rt, p e r s o n s e m pl o y e d b y t h e C o u rt, a n d c o u rt r e p o rt e r s
                      t r a n s c ri bi n g a n y h e a ri n g, t ri al, o r d e p o siti o n i n t hi s Liti g ati o n o r a n y


                                                                 4
          Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 5 of 8




                       a p p e al t h e r ef r o m;

              e.       Liti g ati o n s u p p o rt s e r vi c e v e n d o r s a n d c o p y s e r vi c e s, d at a e nt r y, a n d
                       c o m p ut e r s u p p o rt s e r vi c e s r et ai n e d b y c o u n s el i n c o n n e cti o n wit h
                       t h e s e p r o c e e di n g s, p r o vi d e d t h at a n y r et ai n e d v e n d o r s o r s e r vi c e
                       p r o vi d e r s a r e i nf o r m e d t h at all i nf o r m ati o n m u st b e k e pt
                       c o nfi d e nti al;

              f.       Ot h e r p e r s o n s o nl y b y w ritt e n c o n s e nt of t h e P r o d u ci n g P a rt y o r,
                       aft e r g o o d c a u s e i s s h o w n, u p o n o r d e r of t h e C o u rt a n d o n s u c h
                       c o n diti o n s a s m a y b e a g r e e d o r o r d e r e d .

            9.        C o u n s el f o r t h e P a rt y s h o wi n g, p r o vi di n g, o r di s cl o si n g C o nfi d e nti al
Di s c o v e r y M at e ri al t o a n y p e r s o n r e q ui r e d t o e x e c ut e a n u n d e rt a ki n g p u r s u a nt t o
t hi s P r ot e cti v e O r d e r s h all b e r e s p o n si bl e f o r o bt ai ni n g s u c h si g n e d u n d e rt a ki n g
a n d r et ai ni n g a n e x e c ute d c o p y t h e r e of.

            1 0.     T o t h e e xt e nt t h at t e sti m o n y i s s o u g ht c o n c e r ni n g C o nfi d e nti al
Di s c o v e r y M at e ri al d u ri n g a n y d e p o siti o n o r i n a n y ot h e r p r e -t ri al v e n u e, a n y
P a rt y m a y e x cl u d e a n y p e r s o n f r o m t h e d e p o siti o n o r ot h e r v e n u e d u ri n g s u c h
t e sti m o n y if t h e C o n fi d e nti al Di s c o v e r y M at e ri al m a y n ot b e di s cl o s e d t o s u c h
p e r s o n u n d e r t h e t e r m s of t hi s P r ot e cti v e O r d e r.

            1 1.     A n y c o m pil ati o n, n ot e s, c o p y, el e ct r o ni c i m a g e s, o r d at a b a s e
c o nt ai ni n g i nf o r m ati o n o bt ai n e d f r o m C o nfi d e nti al Di s c o v e r y M at e ri al s h all b e
s u bj e ct t o t h e t e r m s of t hi s P r ot e cti v e O r d e r t o t h e s a m e e xt e nt a s t h e C o nfi d e nti al
Di s c o v e r y M at e ri al f r o m w hi c h s u c h c o m pil ati o n, n ot e s, el e ct r o ni c i m a g e, o r
d at a b a s e i s m a d e o r d e ri v e d.

           1 2.       T h e di s cl o s u r e of a d o c u m e nt o r i nf o r m ati o n wit h o ut d e si g n ati n g it a s
“C o nfi d e nti al ” o r “ Att o r n e y s’ E y e s O nl y ” s h all n ot c o n stit ut e a w ai v e r of t h e ri g ht
t o d e si g n at e s u c h d o c u m e nt o r i nf o r m ati o n a s C o nfi d e nti al Di s c o v e r y M at e ri al . If
s o l at e r d e si g n at e d, t h e d o c u m e nt o r i nf o r m ati o n s h all t h e n c ef o rt h b e t r e at e d a s
C o nfi d e nti al Di s c o v e r y M at e ri al s u bj e ct t o all t h e t e r m s of t hi s P r ot e cti v e O r d e r.

           1 3.       A n y P e r s o n all y I d e ntif yi n g I nf o r m ati o n (“ PI I”) ( e. g ., s o ci al s e c u rit y
n u m b e r s, fi n a n ci al a c c o u nt n u m b e r s, p a s s w o r d s, a n d i nf o r m ati o n t h at m a y b e
u s e d f o r i d e ntit y t h eft) e x c h a n g e d i n di s c o v e r y s h all b e m ai nt ai n e d b y t h e
R e c ei vi n g P a rt y i n a m a n n e r t h at i s s e c u r e a n d c o nfi d e nti al a n d s h a r e d o nl y wit h
a ut h o ri z e d i n di vi d u al s i n a s e c u r e m a n n e r. T h e P r o d u ci n g P a rt y m a y s p e cif y t h e
mi ni m al l e v el of p r ot e cti o n e x p e ct e d i n t h e st o r a g e a n d t r a n sf e r of it s i nf o r m ati o n.
I n t h e e v e nt t h e P a rt y w h o r e c ei v e d P I I e x p e ri e n c e s a d at a b r e a c h, it s h all
i m m e di at el y n otif y t h e P r o d u ci n g P a rt y of s a m e a n d c o o p e r at e wit h t h e P r o d u ci n g


                                                                 5
P a rt y to    a d d r1:19-cv-09060-LGS-SN
            Case       e s s an d r e m e d y th e br e Document
                                                          a c h. Not hi n90g heFiled
                                                                                  r ei n 09/02/20
                                                                                          sh all p r eclPage
                                                                                                         u d e th6e of 8
P r o d u ci n g P a rt y f r o m a s s e rti n g l e g al cl ai m s o r c o n stit ut e a w ai v e r of l e g al ri g ht s
a n d d ef e n s e s i n t h e e v e nt of liti g ati o n a ri si n g o ut of t h e R e c ei vi n g P a rt y’ s fail u r e to
a p p r o p ri at el y p r ot e ct PI I fr o m un a ut h o ri z e d di s cl o s u r e.

            1 4.      P u r s u a nt to F e d. R. Evi d. 50 2( d), th e p r od u cti o n of p rivil e g e d o r w o r k -
p r o d u ct - p r ot e ct e d d o c u m e nt s o r i nf o r m ati o n, w h et h e r i n a d v e rt e nt o r ot h e r wi s e, i s
n ot a w ai v e r of p ri vil e g e o r p r ot e cti o n f r o m di s c o v e r y i n thi s Liti g ati o n o r i n a n y
ot h e r f e d e r al o r st at e p r o c e e di n g. A P r o d u ci n g P a rt y m a y a s s e rt p rivil e g e or
p r ot e cti o n o v e r p r o d u c e d d o c u m e nt s at an y ti m e by notif yi n g t h e R e c ei vi n g P a rt y i n
w riti n g of t h e a s s e rti o n of p ri vil e g e o r p r ot e cti o n. F ail u r e t o a s s e rt p ri vil e g e i n t h e
Liti g ati o n a s t o a n y o n e d o c u m e nt o r E S I s h all n ot b e d e e m e d t o c o n stit ut e a
w ai v e r of t h e p ri vil e g e of a n y ot h e r d o c u m e nt o r E S I all e g e dl y s o p r ot e ct e d, e v e n
i n v ol vi n g t h e s a m e s u bj e ct m att e r. I n a d diti o n, i nf o r m ati o n t h at co nt ai n s pri vil e g e d
m att e r o r att o r n e y wo r k p ro d u ct sh all be i m m e di at el y r et u r n e d o r d e st r o y e d u p o n
di s c o v e r y b y th e R e c ei vi n g P a rt y of i n a d v e rt e nt p r od u cti o n or if noti c e of
in a d v e rt e nt p r o d u cti o n is p r ovi d e d b y th e P r o d u ci n g Pa rt y.

            1 5.     N ot wit h st a n di n g t h e de si g n ati o n of i nf o r m ati o n as “ C o nfi d e nti al” o r
“ Att o r n e y s’ E y e s O nl y” i n di s c o v e r y, th e r e is n o pr e s u m pti o n t h at su c h i nf o r m ati o n
s h all b e fil e d wit h t h e Co u rt u nd e r s e al. T h e P a rti e s s h all f oll o w t h e C o u rt’ s
p r o c e d u r e s wit h r es p e ct to fili n g un d e r s e al.

           1 6.      T hi s P r ot e cti v e O r d e r s h all s u r vi v e t h e t e r mi n ati o n of t h e liti g ati o n.
At th e co n cl u si o n of liti g ati o n, Co nfi d e nti al Di s c o v e r y M a t e ri al a n d a n y c opi e s
t h e r e of s h all b e p r o m ptl y ( a n d i n n o e v e nt l at e r t h a n 6 0 d a y s aft e r ent r y of fi n al
j u d g m e nt n o l o n g e r s u bj e ct t o f u rt h e r a p p e al) r et u r n e d t o t h e P r o d u ci n g P a rt y or
c e rtifi e d a s d est r o y e d, ex c e pt th at th e P a rti e s ’ c o u n s el s h all b e p e r mitt e d t o r et ai n
t h ei r w o r ki n g fil e s o n t h e c o n diti o n t h at t h o s e fil e s will r e m a i n p r ot e ct e d. F u rt h e r,
n o Pa rt y is obli g at e d t o r et u r n or d e st r o y att o r n e y wo r k p r od u ct or att o r n e y- cli e nt
c o m m u ni c ati o n s t h at c o nt ai n o r r efl e ct C o nfi d e nti al Di s c o v e r y M at e ri al.

           1 7.      N ot h i n g h e r ei n sh all p r e cl u d e th e Pa rti e s fr o m dis cl o si n g mat e ri al
d e si g n at e d t o b e C o nfi d e nti al Di s c o v e r y M at e ri al if ot h e r wi s e r e q ui r e d b y l a w o r
p u r s u a nt to a vali d su b p o e n a o r ot h e r c o m p ul s o r y p r oc e s s .

            1 8.     A n y P a rt y t h at m a y b e j oi n e d i n t h e s e p r o c e e di n g s s h all n ot h a v e
a c c e s s to Co nfi d e nti al Di s c o v e r y M at e ri al until su c h P a rt y, by it s co u n s el, h as
e x e c ut e d a n d fil e d wit h t h e C o u rt it s a g r e e m e nt t o b e f ull y b o u n d b y t hi s P r ot e cti v e
O r d e r, in th e fo r m att a c h e d h e r et o.




                                                                6
          Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 7 of 8




           1 9.       T h e p r ot e cti o n s of t hi s P r ot e cti v e O r d e r s h all b e a v ail a bl e t o n o n -
P a rt i e s t h at a r e s e r v e d wit h s u b p o e n a s i n c o n n e cti o n wit h t h e s e p r o c e e di n g s o r
w h o ot h e r wi s e p r o d u c e d o c u m e nt s o r a r e n oti c e d f o r d e p o siti o n i n c o n n e cti o n wit h
t h e s e p r o c e e di n g s, p r o vi d e d t h at a n y s u c h n o n -P a rti e s s e e ki n g t o i n v o k e t h e
p r ot e cti o n s p r o vi d e d b y t hi s P r ot e cti v e O r d e r s h all f oll o w t h e p r o c e d u r e s s et f o rt h
h e r ei n f o r P a rti e s, t o t h e e xt e nt a p pli c a bl e. A n y P a rt y i s s ui n g a s u b p o e n a o r a n y
si mil a r f o r m of l e g al p r o c e s s t o a n o n -P a rt y s h all e n cl o s e a c o p y of t hi s P r ot e cti v e
O r d e r a n d n otif y t h e n o n -P a rt y t h at t h e p r ot e cti o n s of t hi s P r ot e cti v e O r d e r a r e
a v ail a bl e t o s u c h n o n -P a rt y .

           2 0.      T h e P a rti e s a g r e e t o b e b o u n d b y t h e t e r m s of t hi s P r ot e cti v e O r d e r
p e n di n g it s e nt r y b y t h e C o u rt, o r p e n di n g t h e e nt r y of a n alt e r n ati v e t h e r et o t h at
i s s ati sf a ct o r y t o all P a rti e s , a n d a n y vi ol ati o n of t h e t e r m s of t hi s P r ot e cti v e O r d e r
b ef o r e it i s e nt e r e d b y t h e C o u rt s h all b e s u bj e ct t o t h e s a m e s a n cti o n s a n d
p e n alti e s a s if t h e P r ot e cti v e O r d e r h a d al r e a d y b e e n e nt e r e d b y t h e C o u rt.
N ot hi n g i n t hi s P r ot e cti v e O r d e r s h all p r e cl u d e a n y P a rt y f r o m s e e ki n g j u di ci al
r eli ef, u p o n n oti c e t o t h e ot h e r P a rti e s , wit h r e g a r d t o a n y p r o vi si o n h e r e of.

           2 1.       T hi s C o u rt s h all r et ai n j u ri s di cti o n o v e r all p e r s o n s s u bj e ct t o t hi s
P r ot e cti v e O r d e r t o t h e e xt e nt n e c e s s a r y t o e nf o r c e a n y o bli g ati o n s a ri si n g
h e r e u n d e r o r t o i m p o s e s a n cti o n s f o r a n y c o nt e m pt t h e r e of.


          S O S T I P U L A T E D A N D A G R E E D.


 / s / P a ul Ol s z o w k a                                          / s / M a ri s s a Alt e r -N el s o n

 D at e d: A u g u st 2 8, 2 0 2 0                                    D at e d: A u g u st 2 8, 2 0 2 0

 P a ul Ol s z o w k a                                                T ai -H e n g C h e n g
 B ri a n L e wi s ( p r o h a c vi c e )                             M a rti n B. J a c k s o n
 M a rl é n C o rt e z M o r ri s ( p r o h a c vi c e )              M a ri s s a Alt e r - N el s o n
 B A R N ES & T H O R N B U R G LLP                                   SI D L E Y A U S TI N L L P
 1 N o rt h W a c k e r D ri v e, S uit e 4 4 0 0                     7 8 7 S e v e nt h A v e n u e
 C hi c a g o, I L 6 0 6 0 6 -2 8 3 3                                 N e w Y o r k, N Y 1 0 0 1 9
 P h o n e: ( 3 1 2) 3 5 7 -1 3 1 3                                   T el: ( 2 1 2) 8 3 9 -5 3 0 0
 p a ul. ol s z o w k a @ btl a w. c o m                              F a x: ( 2 1 2) 8 3 9 -5 5 9 9
 b ri a n.l e wi s @ btl a w. c o m                                   t c h e n g @ si dl e y. c o m
 m c o rt e z @ btl a w. c o m                                        mj a c k s o n @ si dl e y. c o m
                                                                      m alt e r n el s o n @ si dl e y. c o m




                                                                  7
         Case 1:19-cv-09060-LGS-SN Document 90 Filed 09/02/20 Page 8 of 8




                                                              Att o r n e y s f o r E n d o V e nt u r e s Li mit e d,
 Et h a n C r ai g ( p r o h a c vi c e)                      E n d o P h a r m a c e uti c al s, I n c., a n d
 B A R N ES & T H O R N B U R G LLP                           A u xili u m P h a r m a c e uti c al s, L L C
 1 1 S o ut h M e ri di a n St r e et
 I n di a n a p oli s, I N 4 6 2 0 4 -3 5 3 5
 P h o n e: ( 3 1 7) 2 3 1 -1 3 1 3
 et h a n. c r ai g @ btl a w. c o m

 Att o r n e y s f o r A s a hi K a s ei P h a r m a
 C o r p o r ati o n


                                                       S O O R D E R E D.



                                                       __________________________________________
                                                       S A R A H N E T B U R N
                                                       U NI T E D S T A T E S M A GI S T R A T E J U D G E

D at e d: S e pt e m b e r 2, 2 0 2 0
N e w Y o r k, N e w Y o r k




                                                          8
